DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

 During a telephone conversation with Kameron Kelly on 2/17/2021 a provisional election was made without traverse to prosecute the invention of elected group, claim 12-26.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 1-11 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

                                                      Information Disclosure Statement

The information disclosure statement (IDS) submitted on 04/16/2019 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 12,14,16,17,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimrey US 2016/0,119,984 in view of Tang 7,119,313.

Kimrey teaches:

Regarding claim 12. A system for heating a plurality of articles using radio frequency (RF) energy (page.1, par 0019, line 3-5), said system  comprising: a pressure vessel (page.2, par.0022; line 2-4; page.2, par.0025, line 11-12; see fig 8 below where the examiner labeled originally not labeled pressure vessel); a convey line for transporting said articles (see fig 8 below where the examiner labeled originally not labeled articles) through said pressure vessel (page.2, par.0023; line 9-13; The conveyance system); at least one RF applicator (see fig 8 below where the examiner labeled originally not labeled applicator) received in said pressure vessel and defining an RF heating zone (see fig 8 below where the examiner labeled originally not labeled heating zone) therein, wherein said RF applicator includes at least one opening (see fig 8 below where the examiner labeled originally not labeled opening) that is in communication with the interior of said pressure vessel (applicator has opening locate at inside of pressure vessel that communicate with 

14. The system of claim 12, wherein said RF applicator (see fig 8 below where the examiner labeled originally not labeled applicator) is spaced inwardly from the walls of and wherein said RF energy transmission system comprises at least one waveguide (fig.8, 74) penetrating.

16. The system of claim 12, wherein said RF energy transmission system further comprises at least one RF launcher (fig.8, 78) coupled between said waveguide (fig.8, 74) and said RF applicator (see fig 8 below where the examiner labeled originally not labeled applicator) and configured to emit RF energy into said RF applicator (RF launcher emit RF energy from waveguide directly to RF applicator) , wherein said RF launcher (fig.8,74) comprises a narrow end coupled to said waveguide and a broad end coupled to said RF applicator (see fig 8 below where the examiner labeled originally not labeled narrow end and broad end).

17. The system of claim 16, wherein said RF energy transmission system further comprises a coaxial conductor (see fig 7 below where the examiner labeled originally not labeled coaxial conductor) and a coax-to-waveguide transition (see fig 7 below where the examiner labeled originally not labeled coax-to-waveguide), wherein said coaxial conductor and said coax-to-waveguide transition are configured to 

18. The system of claim 12, wherein said RF energy transmission system comprises upper and lower waveguides (fig.7, 74 – upper waveguide; lower waveguide, see fig 7 below where the examiner labeled originally not labeled 74’)  penetrating at respective upper and lower locations of, wherein said upper and lower waveguides are configured to provide RF energy to substantially opposite upper and lower locations of said RF applicator (see fig 7 below where the examiner labeled originally not labeled applicator; upper and lower waveguides transmit RF energy from RF generator to upper and lower applicators). 

Kimrey teaches the invention as discussed above, but is not specific with pressure vessel.

Tang teaches:

1. said pressure vessel (see tang; fig.9, 410 – pressure vessel; for transmission system, RF energy, applicator, see Kimrey; and in combination of Kimrey in view of Tang teaches at least a portion of said RF energy transmission system penetrates at least one wall of said pressure vessel to provide RF energy to said applicator in said pressure vessel).

14. said pressure vessel (see Tang; fig.9, 410 – pressure vessel; for applicator, see Kimrey; and in combination of Kimrey in view of Tang teaches RF applicator is spaced inwardly from the walls of said pressure vessel), said pressure vessel (see Tang; fig.9, 410 – pressure vessel; for RF energy transmission 

18. said pressure vessel, said pressure vessel (see Tang; fig.9, 410; for upper and lower waveguides, see Kimrey; and in combination of Kimrey in view of Tang teaches upper and lower waveguides penetrating said pressure vessel at respective upper and lower locations of said pressure vessel).

It would have been obvious to one of ordinary skill in the art at the time of the invention to substitution the Kimrey pressure vessel with Tang pressure vessel, because the substitution of one known element for another would have yielded predictable results of preventing foodstuffs/articles of bursting.


Claim 13,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimrey US 2016/0,119,984 in view of Tang 7,119,313 in further view of Wilber US 2016/0,044,750.

Kimrey in view of Tang teaches the invention substantially as claimed for the system according
to claim 13 further comprising located proximate to said opening and configured to inhibit RF energy from passing out of said RF heating zone  (see Kimrey; see fig 8 below where the examiner labeled originally not labeled heating zone) through said opening  (see Kimrey; see fig 8 below where the examiner labeled originally not labeled opening).

19 The system of claim 12, wherein said RF applicator comprises spaced apart upper and lower applicator sections (see Kimrey; see fig 8 below where the examiner labeled originally not labeled applicator section), wherein said at least one opening (see Kimrey; see fig 8 below where the examiner labeled originally not 

However, Kimrey in view of Tang teaches the invention as discussed above, but is silent on RF choke.

Wilber teaches:
13.an RF choke (see Wilber; fig.2,34,42, reactive choke; for opening; see Kimrey in view of Tang; and in combination of Kimrey in view of Tang in further view of Wilber teaches RF choke located proximate to said opening and configured to inhibit RF energy from passing out of said RF heating zone through said opening).

19.an RF choke (fig.3,34,42, reactive choke; for applicator and opening, see Kimrey in view of Tang; and in combination of Kimrey in view of Tang in further view of Wilber that teaches RF applicator comprises an RF choke located proximate to said opening and configured to inhibit RF energy from passing out of said RF heating zone through said opening).

It would have been obvious to one of ordinary skill in the art at the time of the invention to have Kimrey in view of Tang modify with Wilber RF choke in order to restrict RF energy leakage from applicator, thereby remain the energy to the heating zone. Therefore, a RF choke beneficially keep energy stay in the heating zone that increase the process of efficiency.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimrey US 2016/0,119,984 in view of Tang 7,119,313 in further view of Kimrey ‘984.

Kimrey in view of Tang teaches the invention substantially as claimed for the system according to claim 15 further comprising said waveguide (see Kimrey; fig.8 74) is in open communication with the interior of said RF applicator (see Kimrey; see fig 8 below where the examiner labeled originally not labeled applicator) and wherein said waveguide, said RF applicator, and said pressure vessel (see Kimrey; see fig 8 below where the examiner labeled originally not labeled pressure vessel) are configured to be filled with and pressurized to a pressure of at least 5 psig (page.2, par.0025, line 11-12; at least 5 psig; vessel pressure provides similar pressure to applicator and waveguides locate at inside of vessel).

However, Kimrey in view of Tang is silent on liquid. 

Kimrey ‘984 teaches:

a common liquid (see Kimrey ‘984; page.3, par0029, line 5-7; the liquid filling the waveguides, launchers , and RF heating chamber acts as a transfer medium through; for waveguide, applicator and vessel; see Kimrey in view of Tang; and in combination of Kimrey in view of Tang in further view of Kimrey ‘984 teaches waveguide, RF applicator, pressure vessel are configured to be filled with a common liquid. Note: applicator is directly coupled with launcher, therefore, liquid go through applicator to the vessel).

It would have been obvious to one of ordinary skill in the art at the time of the invention to have Kimrey in view of Tang modify with Kimrey ‘984 liquid in order to assistance RF energy as transfer medium through waveguide and applicator to vessel.  Also, a liquid-filled vessel having an operating pressure such that the articles being heated can reach a temperature above the normal boiling point of the liquid .


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimrey US 2016/0,119,984 in view of Tang 7,119,313 in further view of Zausner 3,747,296.

Kimrey in view of Tang teaches the invention substantially as claimed for the system according to claim 20 further comprising  wherein said convey line (see Kimrey; page.2, par.0023; The conveyance system) comprises an RF zone conveyor (See Kimrey; see fig 7 below where the examiner labeled originally not labeled heating zone conveyor) for transporting said articles (See Kimrey; see fig 7 below where the examiner labeled originally not labeled articles) through said RF heating zone (See Kimrey; see fig 8 below where the examiner labeled originally not labeled heating zone), wherein said RF zone conveyor comprises configured to engage and transport said articles through said RF heating zone, wherein are configured to extend through and move within said opening (see Kimrey; see fig 8 below where the examiner labeled originally not labeled opening) during heating of said articles in said RF heating zone (See Kimrey; see fig 8 below where the examiner labeled originally not labeled heating zone).

Kimrey in view of Tang teaches the invention as discussed above, but silent on arms.

Zausner teaches:
20. a plurality of spaced apart moving convey arms (see Zausner; fig.2, 26; cross-rods; col.3. line 1-8, conveyor 25 having cross-rods 26 spaced pass the tunnel 14; for RF zone conveyor, articles and RF heating zone; see Kimrey in view of Tang; and in combination of Kimrey in view of Tang in further view of Zausner 

said moving convey arms (see Zausner; fig.3, 26, cross-rods extend through to opening of tunnel 14 that convey container 18 to extending guide 28; for RF heating zone and opening; see Kimrey in view of Tang; and in combination of Kimrey in view of Tang in further view of Zausner teaches that moving convey arms are configured to extend through and move within said opening during heating of said articles in said RF heating zone).

It would have been obvious to one of ordinary skill in the art at the time of the invention to have Kimrey in view of Tang modify with Zausner cross-rods in order to spaced and fixed container/articles with specific position that move with conveyor, thereby avoiding container/articles stick together and shift cause by convey movement.  Therefore, a moving convey cross-rods beneficially improved the process of efficiency.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimrey US 2016/0,119,984 in view of Tang 7,119,313 in further view of Mackay 2010/0,126,988 and in further view of Greenwell 4,043,442.

Kimrey in view of Tang teaches the invention substantially as claimed for the system according to claim 21 further comprising said pressure vessel comprises wherein said convey line (page.2, par.0023; line 9-13; The conveyance system) further comprises for transporting said articles (see fig 8 below where the examiner labeled originally not labeled articles) through toward said RF heating zone (see fig 8 below where the examiner labeled originally not labeled heating zone) and for transporting said articles away 

However, Kimrey in view of Tang teaches the invention as discussed above, but is silent on entry opening and exit opening, approach conveyor and take-away conveyor, velocity.

Mackay teaches:
21. comprises an entry opening (see Mackay; fig.2, 19; col.9, line 5-8; exit openings 19 for receiving food products 31) and an exit opening (fig.5; col.10, line 43-46; a first pair of screws 21 receives the food products 31 which have been introduced into the screwstack through an entry opening 17 ; for pressure vessel, see Kimrey in view of Tang;  and in combination of Kimrey in view of Tang in view of Mackay teaches pressure vessel comprises an entry opening and an exit opening).

an approach conveyor (see Mackay; fig.3, 21; col.8. line 43-45; Rotation of the screws 21 causes food products to be transported downline to the  exit opening 19), said entry opening (see Mackay; fig.2, 19; col.9, line 5-8; exit openings 19 for receiving food products 31) , and a take - away conveyor (see Mackay; fig.5, 21; Rotation of the screws 21) , said exit opening (see Mackay; fig.5; col.10, line 43-46; a first pair of screws 21 receives the food products 31 which have been introduced into the screwstack through an entry opening 17), said approach and take-away conveyors. ( note: for heating zone and articles, see Kimrey in view of Tang; and in combination of Kimrey in view of Tang in view of Mackay teaches an approach conveyor for transporting said articles through said entry opening toward said RF heating zone and a take- away conveyor for transporting said articles away from said RF heating zone and through said exit opening, and wherein said approach and take-away conveyors are configured to transport said articles).

It would have been obvious to one of ordinary skill in the art at the time of the invention to have Kimrey in view of Tang modify with Mackay inlet and outlet screws, entry and exit opening in order to continually convey the food products/article from previous stage to next stage without interrupt.  Therefore, inlet and outlet screws beneficially improved the whole process of efficiency.

However, Kimrey in view of Tang in further view of Mackay teaches the invention as discussed above, but is silent on velocity.

Greenwell teaches:

21.at velocities that are at least 2 times faster than the velocity at  (see Greenwell; col.8, line 12-13; fast conveyor is two and one-half to three time fast than slow conveyor. For approach and take-away conveyors, and RF zone conveyor; see Kimrey in view of Tang in further view of Mackay;  and in combination of Kimrey in view of Tang in further view of Mackay and in further view of Greenwell teaches that take-away conveyors are configured to transport said articles at velocities that are at least 2 times faster than the velocity at which said RF zone conveyor is configured to transport said articles).

It would have been obvious to one of ordinary skill in the art at the time of the invention to have Kimrey in view of Tang in further view of Mackay modify with Greenwell velocity in order to optimal loading and unloading cycle time to increase producing rate.  Therefore, a faster approach and take-away conveyor beneficially improved the whole process of efficiency.

Claim 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimrey US 2016/0,119,984 in view of Zausner 3,747,296.

22. A system for heating a plurality of articles using radio frequency (RF) energy (page.1, par 0019, line 3-5), said system comprising: a split applicator (see fig 8 below where the examiner labeled originally not labeled applicator) configured to provide a resonant cavity for RF energy (similar apparatus provide similar results), wherein said split applicator comprises an upper section and a lower section (see fig 8 below where the examiner labeled originally not labeled applicator section) and at least one opening (see fig 8 below where the examiner labeled originally not labeled opening) defined between said upper and lower sections; at least one RF waveguide (fig. 7, 74 – waveguide) configured to propagate RF energy toward said split applicator (see fig 7 below where the examiner labeled originally not labeled applicator; upper and lower waveguides transmit RF energy from RF generator to upper and lower applicators).; and an RF conveyor (see fig 7 below where the examiner labeled originally not labeled heating zone conveyor) configured to transport a plurality of said articles (see fig 7 below where the examiner labeled originally not labeled articles) through said split applicator, wherein said RF conveyor comprises extending through said opening in said split applicator and configured to engage and transport said articles through said split applicator.

23. The system of claim 22, further comprising an RF launcher (fig.8, 78) positioned between and coupled to said RF waveguide (fig.8, 74) and said split applicator (see fig 8 below where the examiner labeled originally not labeled applicator) configured to emit RF energy into said split RF applicator (RF launcher emit RF energy from waveguide directly to RF applicator since RF launch couple with RF applicator), wherein said RF launcher comprises a narrow end coupled to said waveguide and a broad end coupled to 

However, Kimrey silent on a plurality of convey arms.

Zausner teaches:
22. a plurality of convey arms (see Zausner; fig.2, 26; cross-rods; col.3. line 1-8, conveyor 25 having cross-rods 26, spaced pass the tunnel 14; for RF zone conveyor, opening, applicator and articles, see Kimrey; and in combination of Kimrey in view of Zausner teaches  RF conveyor comprises a plurality of convey arms extending through said opening in said split applicator and configured to engage and transport said articles through said split applicator.

It would have been obvious to one of ordinary skill in the art at the time of the invention to have Kimrey modify with Zausner cross-rods in order to spaced and fixed container/articles with specific position that move with conveyor, thereby avoiding container/articles stick together and shift cause by convey movement.  Therefore, a convey arms beneficially improved the process of efficiency.


Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimrey US 2016/0,119,984 in view of Zausner 3,747,296 in further view of Wilber US 2016/0,044,750.

Kimrey in view of Zausner teaches the invention substantially as claimed for the system according to claim 24 further comprising located proximate to said opening and configured to inhibit RF energy from passing 

However, Kimrey in view of Zausner is silent on RF choke.

Wilber teaches:
24.an RF choke (see Wilber; fig.2,34,42, reactive choke; for opening; see Kimrey in view of Zausner; and in combination of Kimrey in view of Zausner in further view of Wilber teaches an RF choke located proximate to said opening and configured to inhibit RF energy from passing out of said split applicator through said opening.

It would have been obvious to one of ordinary skill in the art at the time of the invention to have Kimrey in view of Tang modify with Wilber RF choke in order to restrict RF energy leakage from applicator, thereby remain the energy to the heating zone. Therefore, a RF choke beneficially keep energy stay in the heating zone that increase the process of efficiency.


Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimrey US 2016/0,119,984 in view of Zausner 3,747,296 in further view of Tang 7,119,313.

25. The system of claim 22, further comprising a pressure vessel (see fig 8 below where the examiner labeled originally not labeled pressure vessel) within which said split applicator (see fig 8 below where the examiner labeled originally not labeled applicator) is received, wherein said split applicator is spaced inwardly from the wall (see fig 8 below where the examiner labeled originally not labeled wall) of, further 

However, Kimrey in view of Zausner is not specific with vessel.

Tang teaches:
25. said pressure vessel (see Tang; fig.9, 410 – pressure vessel; for applicator, see Kimrey; and in combination of Kimrey in view of Zausner in further view of Tang teaches split applicator is spaced inwardly from the walls of said pressure vessel), 

said pressure vessel (see Tang; fig.9, 410 – pressure vessel; for upper and lower RF waveguides, see Kimrey in view of Zausner; and in combination of Kimrey in view of Zausner in further view of Tang teaches upper and lower RF waveguides penetrating the walls of said pressure vessel at respective upper and lower locations of said pressure vessel). 

It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the Kimrey in view of Zausner pressure vessel with the Tang pressure vessel, because the substitution of one known element for another would have yielded predictable results of preventing foodstuffs/articles of bursting.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimrey US 2016/0,119,984 in view of Zausner 3,747,296 in further view of Kimrey ‘984.

Kimrey in view of Zausner teaches the invention substantially as claimed for the system according to claim 26 further comprising said RF waveguides (see Kimrey; fig.8, 74), said split applicator (see Kimrey; see fig 8 below where the examiner labeled originally not labeled applicator), and said pressure vessel (see Kimrey; see fig 8 below where the examiner labeled originally not labeled pressure vessel) are configured to be filled with and pressurized to a pressure of at least 5 psig (page.2, par.0025, line 11-12; at least 5 psig; vessel pressure provides  pressure is applied to applicator and waveguides inside of vessel have similar pressure).

However, Kimrey in view of Zausner is silent on liquid. 

Kimrey ‘984 teaches:

a common liquid (see Kimrey ‘984; page.3, par0029, line 5-7; the liquid filling the waveguides, launchers , and RF heating chamber acts as a transfer medium through; for waveguide, applicator and vessel; see Kimrey in view of Tang; and in combination of Kimrey in view of Zausner in further view of Kimrey ‘984 teaches RF waveguide, RF applicator, said pressure vessel are configured to be filled with a common liquid. Note: applicator is directly coupled with launcher, therefore, liquid go through applicator to the vessel).

It would have been obvious to one of ordinary skill in the art at the time of the invention to have Kimrey in view of Zausner modify with Kimrey ‘984 liquid in order to assistance transmit of RF energy as .


    PNG
    media_image1.png
    934
    927
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    962
    1110
    media_image2.png
    Greyscale



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2013/0240507, US 4289944, US 8981270, US 2014/0291212, US 9066376


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI . HAO/
Examiner
Art Unit 3761

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761
022222